 

Exhibit 10.1

 

[tex10-1logo.jpg]

 

SUBJECT TO MAXIM COMMITMENT COMMITTEE APPROVAL

 

CONFIDENTIAL

 

January 6, 2015

 

Anthony Fiornio, M.D., Ph.D., Chief Executive Officer

Chaim Lebovits, President

Brainstorm Cell Therapeutics Inc.

605 Third Avenue, 34th Floor

New York, NY 10158

 

RE: Warrant Solicitation

 

Dear Chaim,

 

We are pleased that Brainstorm Cell Therapeutics, Inc., a Delaware corporation
(the “Company”) has decided to retain Maxim Group LLC (“Maxim” or the
“Solicitation Agent”) to provide general financial advisory and investment
banking services to the Company as set forth herein. This letter agreement
(“Agreement”) will confirm the Solicitation Agent’s acceptance of such retention
and set forth below are the terms of our engagement.

 

WHEREAS, the Company hereby retains the Solicitation Agent as its exclusive lead
warrant solicitation agent in connection with its contemplated solicitation of
the exercise of the Company’s warrants (the “Warrant Solicitation”) for the
period of time set forth herein. It is also understood and agreed that the
Warrant Solicitation shall be simultaneous to the issuance of new warrants ("New
Issuance") to prospective entities that may participate in the Warrant
Solicitation, and

 

WHEREAS, as of November 14, 2014, the Company had outstanding 15,281,497 Common
Stock Shares and approximately 2.8 million common stock share purchase warrants
with an exercise price of $5.22 per share and expiring on June 19, 2017 (the
“Warrants”), and

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, the parties hereto agree as follows:

 

1.          Compliance with Applicable Securities Laws/Best Efforts. Each of the
Company and the Solicitation Agent agree that the Solicitation Agent’s
solicitation of Warrants shall be consistent with applicable federal and state
securities laws, the guidelines of the Financial Industry Regulatory Authority
(“FINRA”), applicable SEC rules and regulations, including but not limited to
Regulation M, the rules and regulations of all relevant exchange(s) and
disclosure of the Company’s compensation arrangement with the Solicitation Agent
will be made in documents provided to the holders of the Warrants. Moreover, the
Solicitation Agent shall, consistent with its obligations under applicable laws
and the rules and regulations of FINRA, use its reasonable best efforts to
maximize the number of Warrants (as such term is defined hereafter) which are
exercised, including appropriate communications with the record owners and
beneficial owners of the Warrants, as well as said owners’ brokers, agents or
other representatives.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

 

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 2

 

2.            Compensation. As compensation for services rendered and to be
rendered hereunder by the Solicitation Agent, the Company agrees to provide the
Solicitation Agent with the following:

 

(a)          The Company shall pay to the Solicitation Agent a cash fee
consisting of a cash payment equal to six percent (6.0%) of the total proceeds
received from the exercise of any and all of the Company’s Warrants (the
“Solicitation Fee”) by investors receiving the New Issuance.

 

(b)          Upon the execution of this Agreement, the Company shall provide the
Solicitation Agent with $10,000 (by check or wire transfer of immediately
available funds) as an advance (the “Advance”) to be applied toward the
Solicitation Agent’s anticipated out-of-pocket expenses. In the event this
Agreement is not completed within the term set forth in Section 10, the
Placement Agent will be entitled to reimbursement of its actual, out-of-pocket
accountable expenses (including legal fees and expenses) incurred by the
Solicitation Agent in connection with the Warrant Solicitation up to $20,000 in
the aggregate (including the Advance). Any expense in excess of $5,000
(excluding the Solicitation Agent’s legal costs, fees, and disbursements) shall
require the prior written consent of the Company. The Solicitation Agent shall
be obligated to refund any portion of the Advance that has not been utilized for
the payment of such expenses.

 

(c)          The Company shall, at the Closing, grant to the Solicitation Agent
(or its designated affiliates) securities purchase warrants (the “Agent
Warrants”) covering a number of shares of the Company’s common stock equal to
one and one half percent (1.5%) of the total number of shares of the Company’s
common stock underlying the securities (the "Securities") being exercised in the
Warrant Solicitation by Investors who were solicited by the Solicitation Agent
in connection with the Warrant Solicitation; provided, however, that no Agent
Warrants shall be issued to the Solicitation Agent for warrants issued to
investors in connection with the Warrant Solicitation. The Agent Warrants will
have the same exercise price and expiration date as the new warrants issued to
the investors in connection with the Warrant Solicitation. The Agent Warrants
shall not be redeemable. To the extent that the Investors are granted
registration rights with respect the new warrants, the Company will grant
identical rights to the Solicitation Agent with respect to the Securities
underlying the Agent Warrants. The Solicitation Agent will be entitled to
customary demand and “piggyback” rights pursuant to FINRA Rule 5110. If so
registered, the Agent Warrants (and the underlying securities) may not be
transferred, assigned or hypothecated for a period of six (6) months following
the Effective Date pursuant to FINRA Rule 5110(g)(1), except that they be
assigned, in whole or in part, to any successor, officer or member of the
Solicitation Agent (or to officers or partners of any such successor or member)
pursuant to FINRA Rule 5110(g)(2). The Agent Warrants may be exercised in whole
or in part, shall provide for “cashless” exercise if, and only if, at the time
of exercise thereof there is no effective registration statement registering, or
the prospectus contained therein is not available for the issuance of the shares
issuable to the Solicitation Agent upon exercise, and shall provide for
customary mathematical adjustments for stock splits, reverse stock splits,
subdivisions, combinations, dividends or distributions in shares of Common
Stock, or other similar reclassifications.

 

3.          Timing of Payment. Within fifteen (15) days after the end of each
month of the term of this Agreement, the Company will deliver a notice to the
Solicitation Agent setting forth the number of Warrant certificates which have
been properly completed for exercise by holders of the Warrants in accordance
with this Agreement, together with payment of the Solicitation Fee with respect
to the Warrants so exercised and any documentation requested by the Solicitation
Agent.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

 

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 3

 

4.            Representation and Warranties of the Company.

 

(a)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of Delaware and has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.

 

(b)          The execution and delivery of this Agreement and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by the board of directors of the Company and the stockholders of the
Company, if required, and no further consent or authorization is required by the
Company, the board of directors of the Company or of its stockholders. No other
corporate proceedings on the part of the Company are necessary to approve and
authorize the execution and delivery of this Agreement. This Agreement
constitutes the legal, valid and binding agreement of the Company, enforceable
against it in accordance with its terms, except as enforceability may be limited
by insolvency, bankruptcy or other similar laws affecting creditors’ rights
generally.

 

(c)          The Company’s Registration Statement (“Registration Statement”) on
Form S-1 (File No. 333-197347), registering the sale of Common Shares issuable
upon exercise of the Warrants (the “Warrant Shares”) was declared effective by
the Securities and Exchange Commission (the “Commission”) on July 24, 2014 and
remains effective and shall remain effective during the term of this
Agreement.The Commission has not issued any orders preventing or suspending the
use of the Prospectus contained in the Registration Statement and the Prospectus
(as modified or supplemented by information incorporated by reference into such
Prospectus) as well as the Company’s other public filings (the “SEC filings”)
conforms, and during the effectiveness of this Agreement will conform, in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) and the Securities Exchange Act of 1934 (the
“Exchange Act”), as amended and do not, and during the effectiveness of this
Agreement will not, include any untrue statement of material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)          The Warrant Shares have been duly authorized, have been duly
reserved for issuance and upon exercise of the Warrants and payment to the
Company of the exercise price therefore, the Warrant Shares will be validly
issued, fully paid and non-assessable.

 

(e)          Neither the execution and delivery of this Agreement by the Company
nor the consummation of the transactions contemplated hereby will (i) conflict
with or result in any breach of any provisions of the Articles of Incorporation
or Bylaws of the Company, each as amended to date; (ii) require any consent,
approval, authorization or permit from, or filing with or notification to, any
United States or foreign governmental or regulatory authority or other third
party, except for any such consents approvals, authorizations, permits, filings
or notifications, the absence of which would not have a material adverse effect
on the Company or the Warrants, (iii) result in a breach of the terms,
conditions or provisions of, constitute a default under or cause, permit or give
rise to any right of termination, cancellation or acceleration under any of the
terms, conditions or provisions of any material agreement to which the Company
is a party to.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 4

 

5.          Information. In connection with the Solicitation Agent’s activities
hereunder, the Company will fully cooperate with the Solicitation Agent and
furnish the Solicitation Agent upon request with all information regarding the
business, operations, properties, financial condition, legal condition,
litigation status, management and prospects of the Company (all such information
so furnished being the “Information”) that the Solicitation Agent deems
appropriate for conducting its due diligence and will provide the Solicitation
Agent with access to the Company’s officers, directors, employees, consultants,
independent accountants and legal counsel. The Company represents and warrants
to the Solicitation Agent that all Information made available to the
Solicitation Agent hereunder will be complete and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein not
misleading in light of the circumstances under which such statements are or will
be made. The Company further represents and warrants that any projections and
other forward-looking information provided by it to the Solicitation Agent will
have been prepared in good faith and will be based upon assumptions (which shall
be disclosed by the Company) which, in light of the circumstances under which
they are made, are reasonable. The Company recognizes and confirms that the
Solicitation Agent: (i) will use and rely primarily on the Information and on
information available from generally recognized public sources in performing the
services contemplated by this Agreement without having independently verified
the same; (ii) does not assume responsibility for the accuracy or completeness
of the Information and such other information; and (iii) will not make an
appraisal of any assets of the Company. Any advice rendered by the Solicitation
Agent pursuant to this Agreement may not be disclosed publicly without the
Solicitation Agent’s prior written consent. The Solicitation Agent hereby
acknowledges that certain of the Information received by the Solicitation Agent
may be confidential and/or proprietary, including Information with respect to
the Company’s technologies, products, business plans, marketing, and other
Information which must be maintained by the Solicitation Agent as confidential.
The Solicitation Agent agrees that it will not disclose such confidential and/or
proprietary Information to any other companies in the industry in which the
Company is involved without the Company’s consent.

 

6.          Indemnification. The Company agrees to indemnify the Solicitation
Agent in accordance with the indemnification and other provisions attached to
this Agreement as Exhibit A (the “Indemnification Provisions”), which provisions
are incorporated herein by reference and shall survive the termination or
expiration of this Agreement.

 

7.          Other Activities. The Company acknowledges that the Solicitation
Agent has been, and may in the future be, engaged to provide services as an
underwriter, placement agent, finder, advisor and investment banker to other
companies in the industry in which the Company is or may be involved. Subject to
the confidentiality provisions of the Solicitation Agent contained in Section 5
hereof, the Company acknowledges and agrees that nothing contained in this
Agreement shall limit or restrict the right of the Solicitation Agent or of any
past, present or future member, manager, partner, officer, director, owner,
employee, agent or representative of or investor in the Solicitation Agent, to
be a member, manager, partner, officer, director, owner, employee, agent or
representative of, investor in, or to engage in, any other business, whether or
not of a similar, dissimilar or conflicting in nature to the Company’s business,
nor to limit or restrict the right of the Solicitation Agent and the foregoing
persons and entities to render services of any kind to any other corporation,
firm, individual or association. The Solicitation Agent may, but shall not be
required to, present opportunities to the Company.

 

8.          Right of Participation. Upon the completion of any Closing of the
Warrant Solicitation, until June 18, 2015, the Company grants the Solicitation
Agent a right of participation as a broker-dealer for at least 50% of the
economics (other than in Israel) for any and all future private and public
equity offerings during such twelve (12) month period, or in the case of a
three-handed deal, 33% of the economics (other than in Israel) for any and all
future private and public equity offerings, in either case subject to the
Company choosing to engage a broker-dealer for such offerings; provided,
however, that such right of participation shall not apply to any "at-the-market"
continuous equity offering facilities ("ATM Facility") established by the
Company.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 5

 

9.          Termination; Survival of Provisions. The Agreement shall become
effective upon the date of mutual execution by both parties to this Agreement,
and shall continue to be in effect for a period of thirty (30) business days
subsequent to the Company’s filing of a Form 8-K which is filed in connection
with the warrant solicitation contemplated by this Agreement. The Solicitation
Agent shall be entitled to terminate this Agreement prior to the exercise of all
of the Warrants at any time upon five (5) business days prior notice to the
Company. Notwithstanding any such termination, the Solicitation Agent shall be
entitled to receive a Solicitation Fee for the exercise of any Warrant that has
already been delivered to the Company prior to any such termination and the fees
and expenses set forth in Section 6. Notwithstanding anything expressed or
implied herein to the contrary: the terms and provisions of Sections 2, 4, 6,
8(including, but not limited to, the Indemnification Provisions attached to this
Agreement and incorporated herein by reference), this Section 9, and 10-17,
shall survive the termination of this Agreement.

 

10.         Notices. All notices provided hereunder shall be given in writing
and either delivered personally or by overnight courier service or sent by
certified mail, return receipt requested, or by facsimile transmission, if to
the Solicitation Agent, to Maxim Group LLC, 405 Lexington Avenue, 2nd Floor, New
York, New York 10174, Attention: James Siegel, Esq., Assistant General Counsel,
Fax No. (212) 895-3860, and if to the Company, to the address, set forth on the
first page of this Agreement, Attention: Chaim Lebovits. Any notice delivered
personally or by fax shall be deemed given upon receipt (with confirmation of
receipt required in the case of fax transmissions); any notice given by
overnight courier shall be deemed given on the next business day after delivery
to the overnight courier; and any notice given by certified mail shall be deemed
given upon the second business day after certification thereof.

 

11.         Governing Law; Venue; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by construed and enforced in accordance with the
laws of the State of New York applicable to agreements made and to be fully
performed therein, without regard to conflicts of law principles. The Company
irrevocably agrees that any suit, claim, action or proceeding of any kind or
nature whatsoever arising out of this Agreement or any of the agreements,
transactions or matters contemplated hereby, which is brought by or against the
Company shall be brought in the Supreme Court of the State of New York, County
of New York or the United States District Court for the Southern District of New
York. The Company further irrevocably submits to the exclusive jurisdiction of
the Supreme Court of the State of New York, County of New York or the United
States District Court for the Southern District of New York for the purpose of
any suit, claim, action or other proceeding of any kind or nature whatsoever
arising out of this Agreement, or any of the agreements , transactions or
matters contemplated hereby, which is brought by or against the Company, and
agrees that service of process in connection with any such suit, claim, action
or proceeding may be made upon the Company in accordance with Section 10 hereof
it being agreed that such service shall be good and valid service to which the
Company shall not challenge by way of objection, defense or otherwise.. The
parties hereby expressly waive all rights to trial by jury in any suit, claim,
action or proceeding arising under this Agreement, or any of the agreements,
transactions or matters contemplated hereby.

 

12.         Amendments. This Agreement may not be modified or amended except in
a writing duly executed by the parties hereto.

 

13.         Headings. The section headings in this Agreement have been inserted
as a matter of reference and are not part of this Agreement.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 6

 

14.         Successors and Assigns. The benefits of this Agreement shall inure
to the parties hereto, their respective successors and assigns and to the
indemnified parties hereunder and their respective successors and assigns, and
the obligations and liabilities assumed in this Agreement shall be binding upon
the parties hereto and their respective successors and assigns. Notwithstanding
anything contained herein to the contrary, neither the Solicitation Agent nor
the Company shall assign any of its obligations hereunder without the prior
written consent of the other party.

 

15.         No Third Party Beneficiaries. This Agreement does not create, and
shall not be construed as creating, any rights enforceable by any person or
entity not a party hereto, except those entitled to the benefits of the
Indemnification Provisions. Without limiting the foregoing, the Company
acknowledges and agrees that the Solicitation Agent is not being engaged as, and
shall not be deemed to be, an agent or fiduciary of the Company’s stockholders
or creditors or any other person by virtue of this Agreement or the retention of
the Solicitation Agent hereunder, all of which are hereby expressly waived.

 

16.         Waiver. Any waiver or any breach of any of the terms or conditions
of this Agreement shall not operate as a waiver of any of the terms or
conditions of this Agreement or of any other breach of such terms or conditions
or of any other term or condition, nor shall any failure to insist upon strict
performance or to enforce any provision hereof on any occasion operate as a
waiver of such provision or of any other provision hereof or a waiver of the
right to insist upon strict performance or to enforce such provision or any
other provision on any subsequent occasion. Any waiver must be in writing.

 

17.        Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile transmission, each of which shall be deemed to be
an original instrument, but all of which taken together shall constitute one and
the same agreement. Facsimile signatures shall be deemed to be original
signatures for all purposes.

 

(signature page to follow)

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 7

 

If the foregoing correctly sets forth our agreement, please sign the enclosed
copy of this Agreement in the space provided below and return it to us, along
with the Advance referenced in Section 2(b).

 

  Best Regards,       MAXIM GROUP LLC       By:         Eric B. Cheng     Senior
Managing Director, Healthcare Investment Banking         By:         Clifford A.
Teller     Executive Managing Director, Head of Investment Banking

 

Agreed to and accepted this __ day of January, 2015       BRAINSTORM CELL
THERAPEUTICS, INC.       By:         Name:       Title:    

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 8

 

Exhibit A

 

INDEMNIFICATION PROVISIONS

 

Capitalized terms used in this Exhibit shall have the meanings ascribed to such
terms in the Agreement to which this Exhibit is attached.

 

The Company agrees to indemnify and hold harmless Maxim and each of the other
Indemnified Parties (as hereinafter defined) from and against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
attorneys fees, costs, expenses and disbursements of any kind or nature
whatsoever, and any and all actions, suits, proceedings and investigations of
any kind or nature whatsoever in respect thereof and any and all legal fees and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise (including, without limitation,
the legal fees, consulting or expert fees, costs, expenses and disbursements, as
and when incurred, of investigating, preparing, pursing or defending any such
action, suit, proceeding or investigation (whether or not in connection with
litigation in which any Indemnified Party is a party)) (collectively, “Losses”),
directly or indirectly, caused by, relating to, based upon, arising out of, or
in connection with, Maxim’s acting for the Company, including, without
limitation, any act or omission by Maxim in connection with its acceptance of or
the performance or non-performance of its obligations under the Agreement
between the Company and Maxim to which these indemnification provisions are
attached and form a part (the “Agreement”), any breach by the Company of any
representation, warranty, covenant or agreement contained in the Agreement (or
in any instrument, document or agreement relating thereto, including any Agency
Agreement), or the enforcement by Maxim of its rights under the Agreement or
these indemnification provisions, except to the extent that any such Losses are
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from the gross
negligence or willful misconduct of the Indemnified Party seeking
indemnification hereunder. The Company also agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the engagement of Maxim by
the Company or for any other reason, except to the extent that any such
liability is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) to have resulted primarily and directly from such
Indemnified Party’s gross negligence or willful misconduct.

 

These Indemnification Provisions shall extend to the following persons
(collectively, the “Indemnified Parties”): Maxim, its present, former and future
affiliated entities, managers, members, officers, directors, owners ,partners,
stockholders, employees, legal counsel, agents, representatives and controlling
persons (within the meaning of the federal securities laws), and its and their
affiliated entities, managers, members, officers, directors, owners, partners,
stockholders, employees, legal counsel, agents, representatives and controlling
persons of any of them. These indemnification provisions shall be in addition to
any liability which the Company may otherwise have to any Indemnified Party.

 

If any action, suit, proceeding or investigation is commenced, as to which an
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder. An Indemnified Party shall have the right to retain
counsel of its own choice to represent it, and the fees, expenses and
disbursements of such counsel shall be borne by the Company. Any such counsel
shall, to the extent consistent with its professional responsibilities,
cooperate with the Company and any counsel designated by the Company. The
Company shall be liable for and pay any settlement of any claim against any
Indemnified Party made with the Company’s written consent. The Company shall
not, without the prior written consent of Maxim, settle or compromise any claim,
or permit a default or consent to the entry of any judgment in respect thereof,
unless such settlement, compromise or consent (i) includes, as an unconditional
term thereof, the giving by the claimant or claimants to all of the Indemnified
Parties of an unconditional release from all liability in respect of such claim,
and (ii) does not contain any factual or legal admission by or with respect to
an Indemnified Party or an adverse statement with respect to the character,
professionalism, expertise or reputation of any Indemnified Party or any action
or inaction of any Indemnified Party.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

  

BrainStorm Cell Therapeutics, Inc.

January 6, 2015

Page 9

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these indemnification provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company shall contribute to the Losses to which any Indemnified Party
may be subject (i) in accordance with the relative benefits received by the
Company and its stockholders, subsidiaries and affiliates, on the one hand, and
the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, subsidiaries and affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by Maxim in
connection with such transaction or transactions. Notwithstanding the foregoing,
in no event shall the amount contributed by all Indemnified Parties exceed the
amount of fees previously received by Maxim pursuant to the Agreement.

 

Neither termination nor completion of the Agreement shall affect these
Indemnification Provisions which shall remain operative and in full force and
effect. The Indemnification Provisions shall be binding upon the Company and its
successors and assigns and shall inure to the benefit of the Indemnified Parties
and their respective successors, assigns, heirs and personal representatives.

 

The Company shall be required to advance to the Indemnified Parties all legal
fees, consultant and expert fees, costs, disbursements and other expenses
relating to, associated with or arising from the Losses.

 

Members FINRA & SIPC

405 Lexington Ave. * New York, NY10174 * tel (212) 895-3500 * (800) 724-0761 *
fax (212) 895-3783 * www.maximgrp.com

 

 

 

 

